Case 6:20-cv-00660-JDK Document 30-1 Filed 01/01/21 Page 1 of 2 PagelID#: 378
12/30/2020 Sen. Hawley Will Object During Electoral College Certification Process On Jan 4 | Senator Josh Hawley

Sen. Hawley Will Object During Electoral College
Certification Process On Jan 6

Wednesday, December 30, 2020

Today U.S. Senator Josh Hawley (R-Mo.) announced he will object during the Electoral College certification process an
January 6, 2021. Senator Hawley will object to highlight the failure of some states, including notably Pennsylvania, to
follow their own election laws as well as the unprecedented interference of Big Tech monopolies in the election. He will
call for Congress to launch a full investigation of potential fraud and election irregularities and enact election integrity

measures.

Demacrats have previously objected during the certification process for the 2004 and 2016 Presidential elections.

Senator Hawley said, "Following both the 2004 and 2016 elections, Democrats in Congress objected during the
certification of electoral votes in order to raise concerns about election integrity. They were praised by Demacratic
leadership and the media when they did. And they were entitled to do so. But now those of us concerned about the

integrity of this election are entitled to do the same.

“| cannot vote to certify the electoral college results on January 6 without raising the fact that some states, particularly
Pennsylvania, failed to follow their own state election laws. And | cannot vote to certify without pointing out the
unprecedented effort of mega corparations, including Facebook and Twitter, to interfere in this election, in support of Joe
Biden. At the very least, Congress should investigate allegations of voter fraud and adopt measures to secure the integrity

of our elections. But Congress has so far failed to act.

“For these reasons, | will follow the same practice Democrat members of Congress have in years past and object during

the certification process on January 6 to raise these critical issues."

Background On Previous Objections to Electoral College
Vote Certification

In 2005, Senator Barbara Boxer and Representative Stephanie Tubbs Jones Objected to the Electoral College Votes

from Ohio.

Stephanie Tubs-jones Said, “| Raise This Objection Because | Am Convinced That We As A Body Must Conduct A
Formal And Legitimate Debate About Election Irregutarities." {C-SPAN

(https:/outreach.senate .gov/iqextranet/iqClick Trk.aspx?

&cid=SenHawley&crop=14310.629894 1.5866468,7119050&report_id=&redirect=https%3a% 2f%2fWWwWw.c-
span.org% 2fvideo%2f%3f 185005-2%2fdebate-ohio-electoral-vote-objection&redir_log=266954022449514), 1/6/05,

3:10-3:20)

EXHIBIT A

https://www.hawley.senate.gov/sen-hawley-will-object-during-electoral-college-certification-process-jan-6 144

 
Case 6:20-cv-00660-JDK Document 30-1 Filed 01/01/21 Page 2 of 2 PagelID #: 379

12/30/2020 Sen. Hawley Will Object During Electoral Coilege Certification Process On Jan 6 | Senator Josh Hawley

Boxer views her 2005 objection as “her proudest moment on the Senate floor,” according to CNN. (CNN

(https:/outreach.senate.gov/iqextranet/iqClickTrk.aspx?
&cid=SenHawley&crop=14310,6298941,5866468,7 119050&report_id=&redirect=https%3a% 2F% 2fwww.cnn.com%2f20.

college-abjection-bush-boxer%2findex.html&redir_lag=628933907 465617), 12/27/2020)

In January 2005, 31 Congressional Democrats Voted To Reject Ohio's Electoral Votes. (CNN
{applewebdata://849C88A2-A8F5-4FBA-9175-
C87F69402B4D/Bush%20carries%20Electoral%20Callege%20after%20delay), 1/6/05)

Nancy Petosi Praised The 2005 Objections, Saying Democrats Were “Speaking Up For Their Aggrieved Constituents”
During “Their Only Opportunity To Have This Debate While The Country Is Listening”

Nancy Pelosi Said “We Are Witnessing Democracy At Work” And “This Debate Is Fundamental To Our Democracy." "
[T]aday we are witnessing demacracy at work. This is not, as some of our Republican colleagues have referred to it, sadly,
frivolous. This debate is fundamental to our democracy." (C-SPAN (https://outreach.senate.gov/iqextranet/iqClickTrk.aspx?
&cid=SenHawley&crop=14310.629894 1.5866468.7 1 19050&report_id=&redirect=https%3.a% 2f%2fwww.c-
span.org%2fvideo% 2f%3f185005- 2% 2fdebate- chio-electoral-vote-objection&redir_log=266954022449514), 1/6/05,

32:49-33:08)

Pelosi Said Democrats Were “Speaking Up For Their Aggrieved Constituents, Many Of Whom May Have Been
Disenfranchised In This Process." "The Members of Congress who have brought this challenge are speaking up for their
aggrieved constituents, many of whom may have been disenfranchised in this process. This fs their only opportunity to
have this debate while the country is listening, and it is appropriate to do so. If there were other venues of this caliber, we
would have taken that opportunity. But this is the opportunity. We have a responsibility to take advantage of it." (C-SPAN
i{https:/outreach.senate.gov/igextranet/iqClickTrk.aspx?

&cid=SenHawley&crop=14310.629894 1.5866468.7 119050&report_id=&redirect=https%3a% 2f% 2fWwww.c-
Span.org%2fvideo%2f%3f185005-2%2 fdebate-ohio-electoral-vote-objection&redir_log=266954022449514), 1/6/05,

34:14-34:45}

* Pelosi Said “This Is Their Only Opportunity To Have This Debate While The Country Is Listening” And “We Have
A Responsibility To Take Advantage Of [t." (C-SPAN (https://outreach.senate.gov/igextranet/iqClickTrk. aspx?
&cid=SenHawley&crop=14310,629894 1.5866468,71190508report_id=&redirect=https%3a%2f%2fwww.c-
span.org% 2fvideo%2f%3f185005-2%2fdebate-ohio-electoral-vote-objection&redir_log=26695402 2449514),
1/6/05, 34:14-34:45)

Pelosi Said “Do Not Talk About This As A ‘Conspiracy Theory." "[P]lease do not talk about this as a ‘conspiracy
theary, Itis not about that, It is not about conspiracy; it is about the Constitution of the United States." (C-SPAN
(https://outreach.senate.gov/iqextranet/iqClickTrk.aspx?
&cid=SenHawiley&crop=14310.6298941.5866468.7119050&report_id=4redirect=https%3a% 2f% 2fwww.c-
span.org%2fvideo%2f%3f185005-2% 2fdebate-ohio-electoral-vote-abjection&redirlog=266954022449514), 1/6/05,

39:50-40:03)

https://Awww.hawley,senate.qov/sen-hawiey-will-object-during-electoral-college-certification-process-jan-6 2/4

 
